DETAILED ACTION

Claims status
In response to the application/amendment filed on 03/21/2022, claims 1-4, 6-14, and 16-19 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to claim 19 was authorized by Applicant’s Representative Joshua Collins, Reg. No. 73,363, during the examiner-initiated interview conducted on 04/26/2022 and 05/11/2022. Authorization for this examiner's amendment was given in a telephone interview with the Applicant’s Representative on 05/11/2022.
The application has been amended as follows:
19.	(Currently Amended) A network device, comprising: 	a processor; 	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:		determining a first time length of a first resource, wherein the first resource is used to carry a scheduling request that is received by the network device from a terminal device, wherein the scheduling request requests a data transmission resource, and wherein the scheduling request is received independent of a periodic uplink control channel resource related to the terminal device that is set by the network device; and		determining first information corresponding to the first time length, wherein the first information comprises information about the data transmission resource, and wherein the instructions for determining the first information corresponding to the first time length further comprise instructions for:		determining, based on a first correspondence, the first information corresponding to the first time length, wherein the first correspondence is between P time lengths and the first information, the P time lengths comprise the first time length, and P is an integer greater than or equal to 2; or		determining, based on a second correspondence, the first information corresponding to the first time length, wherein the second correspondence is between a first time length range and the first information, and the first time length range comprises the first time length; or		determining, based on a third correspondence, the first information corresponding to the first time length, wherein the third correspondence is between the first time length and Q pieces of information, the Q pieces of information comprise the first information, and Q is a positive integer.
20.	(Cancelled) 


Allowable Subject Matter
After conducting a complete search and consideration, claims 1-4, 6-14, and 16-19 are found to be allowable. Claims 1-4, 6-14, and 16-19 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method, comprising: determining, by a terminal device, a first time length corresponding to first information, wherein the first information comprises information about a data transmission resource; sending, by the terminal device, a scheduling request on a first resource, wherein a time length of the first resource is equal to the first time length, wherein the scheduling request requests the data transmission resource,  wherein the scheduling request is sent independent of a periodic uplink control channel resource related to the terminal device, wherein the periodic uplink control channel resource is set by a network device; and wherein the sending, by the terminal device, the scheduling request on the first resource comprises sending, by the terminal device based on second information, the scheduling request on the first resource; wherein: 
time domain resources occupied by the second information comprise first M symbols in time domain resources of the first resource and last N symbols in the time domain resources of the first resource, and the first time length is a quantity of symbols from a first symbol of the M symbols to a last symbol of the N symbols: or the time domain resources occupied by the second information comprise first M symbols in time domain resources of the first resource and N symbols after the time domain resources of the first resource, the first time length is a sum of a quantity of symbols between a first symbol of the M symbols and a last symbol of the N symbols and a quantity of the M symbols, and the terminal device further sends the second information on the N symbols; or the time domain resources occupied by the second information comprise M symbols before time domain resources of the first resource and last N symbols in the time domain resources of the first resource, the first time length is a sum of a quantity of symbols between a first symbol of the M symbols and a last symbol of the N symbols and a quantity of the N symbols, and the terminal device further sends the second information on the M symbols; or the time domain resources occupied by the second information comprise M symbols before time domain resources of the first resource and N symbols after the time domain resources of the first resource, the first time length is a quantity of symbols between a first symbol of the M symbols and a last symbol of the N symbols, and the terminal device further sends the second information on the M symbols and the N symbols; and wherein M and N are both positive integers.” in combination with other claim limitations as specified in claims 1-4, 6-14, and 16-19.

With respect to claim 1, the closest prior art Landstrom teaches the method of determining the first time length or interval and scheduling resources including the first scheduling request received from the BS. The scheduling request interval/length is adjusted based on the received instruction. Landstrom further provides the process of sending the scheduling request over the control channel without using periodic UL channel. Another closest prior art “Lee et al.” further teaches the method of using aperiodic report. Agiwal further teaches the process of equaling between the first time length and a reference time length. 
Neither Landstrom nor Lee nor Agiwal nor in combination teaches “time domain resources occupied by the second information comprise first M symbols in time domain resources of the first resource and last N symbols in the time domain resources of the first resource, and the first time length is a quantity of symbols from a first symbol of the M symbols to a last symbol of the N symbols: or the time domain resources occupied by the second information comprise first M symbols in time domain resources of the first resource and N symbols after the time domain resources of the first resource, the first time length is a sum of a quantity of symbols between a first symbol of the M symbols and a last symbol of the N symbols and a quantity of the M symbols, and the terminal device further sends the second information on the N symbols; or the time domain resources occupied by the second information comprise M symbols before time domain resources of the first resource and last N symbols in the time domain resources of the first resource, the first time length is a sum of a quantity of symbols between a first symbol of the M symbols and a last symbol of the N symbols and a quantity of the N symbols, and the terminal device further sends the second information on the M symbols; or the time domain resources occupied by the second information comprise M symbols before time domain resources of the first resource and N symbols after the time domain resources of the first resource, the first time length is a quantity of symbols between a first symbol of the M symbols and a last symbol of the N symbols, and the terminal device further sends the second information on the M symbols and the N symbols; and wherein M and N are both positive integers.."
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-4, 6-14, and 16-19 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416